Citation Nr: 0701891	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-13 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
50 percent for chronic depressive disorder from March 29, 
1991 to January 24, 2000.   

2.  Entitlement to an initial disability rating greater than 
70 percent for a chronic depressive disorder from January 24, 
2000 to September 11, 2003.  

3.  Entitlement to a disability rating greater than 40 
percent for a low back disability with radiculopathy.

4.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 (West 2002).

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) and/or a 100 percent evaluation prior to 
September 11, 2003. 



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to March 1991.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board has carefully reviewed the procedural history of 
this case.  Specifically, the veteran's higher rating claims 
for her depressive disorder are on appeal from January 1997 
and June 2004 rating decisions.  Her TDIU claim is on appeal 
from a January 1997 rating decision.  Finally, the back 
disability and the Chapter 35 benefits claims are on appeal 
from a recent November 2004 rating decision.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
her argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2006).

In this respect, as to the increased rating claims for her 
service-connected depression, the veteran was recently 
awarded a 100 percent rating for this disability effective on 
September 11, 2003, the date a VA psychiatric examiner found 
total occupational and social impairment due to her 
disability.   Prior to September 11, 2003, the veteran's 
depression was rated as 50 percent disabling.  

A brief discussion regarding the procedural history of this 
issue is necessary.  The RO originally granted service 
connection for depression in a January 1997 rating decision.  
The RO initially assigned a 10 percent rating at that time, 
effective from March 29, 1991.  The veteran eventually filed 
a substantive appeal as to the initial rating assigned for 
her depression.  

The appeal reached the Board twice in September 1999 and 
December 2001.  On both occasions, the Board remanded the 
issue of an increased rating for depression for evidentiary 
development.  The RO issued subsequent supplemental 
statements of the case (SSOCs) in October 2003 and March 
2004.   The disability was eventually rated as 50 percent 
disabling effective back to March 29, 1991, the day after 
discharge from service.  However, the Board never made a 
final determination as to the increased rating issue.  There 
is no indication that the veteran was satisfied with the 50 
percent rating assigned.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim for an original or an increased rating 
remains in controversy when less than the maximum available 
benefit is awarded).  As such, the increased rating issue is 
still on appeal.         

Subsequently, in a June 2004 rating decision, the RO assigned 
a 100 percent rating effective September 11, 2003, the date 
of a VA psychiatric examination.  The veteran responded with 
an August 2004 notice of disagreement with the effective date 
assigned for the 100 percent rating.  She eventually 
perfected her appeal as to the effective date issue.  The 
veteran believed that the 100 percent rating should have been 
assigned at an earlier date.  Thus, the issue is entitlement 
to a total disability rating based on TDIU and/or a 100 
percent evaluation prior to September 11, 2003.

Further, the veteran is actually in disagreement with the 
initial rating assigned (50 percent) for the time period from 
March 29, 1991 until September 11, 2003.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  This issue has remained on 
appeal since the original January 1997 rating decision that 
granted service connection.  Consequently, the Board must 
determine the appropriate evaluation from March 29, 1991 up 
until September 11, 2003, with the possibility of further 
"staged ratings" based upon the facts found during the 
periods in question. Id. at 126.     

Further, in view of the Board decision below assigning a 
higher initial disability rating of 70 percent as of January 
24, 2000, the issues on appeal are rephrased as entitlement 
to an initial disability rating greater than 50 percent for a 
chronic depressive disorder prior to January 24, 2000, and a 
rating greater than 70 percent from January 24, 2000 to 
September 1, 2003.       

The issues of a higher rating for a back disability, 
entitlement to Chapter 35 benefits, and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

     
FINDINGS OF FACT

1.  Prior to January 24, 2000, the veteran's psychiatric 
disorder is objectively manifested by chronic depression.  
Her social and occupational impairment due exclusively to her 
psychiatric disability, although significant, is not severe 
during this time period.  In addition, the evidence does not 
disclose suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; and neglect of personal appearance and 
hygiene.       

2.  As of January 24, 2000, her depression is characterized 
by sadness, hopelessness, depressed mood, nervousness, 
excessive worry, social isolation, and jitteriness.  Her 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to retain 
employment.  


CONCLUSIONS OF LAW

1.  Prior to January 24, 2000, the criteria for an initial 
disability rating greater than 50 percent for a depressive 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.130, Diagnostic 
Code 9410 (2006); 38 C.F.R. § 4.132, Diagnostic Code 9410 
(1996).    

2.  From January 24, 2000 to September 11, 2003, the criteria 
for an initial disability rating of 70 percent, but no 
greater, for a depressive disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.130, Diagnostic Code 9410 (2006); 38 C.F.R. 
§ 4.132, Diagnostic Code 9410 (1996).    
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Consistent with the facts found, 
if there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, i.e., the rating 
may be "staged."  Fenderson, 12 Vet. App. at 126.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected depressive disorder is rated 
under Diagnostic Code 9410, other and unspecified neurosis.  
38 C.F.R. § 4.130 (2006).  From March 29, 1991 to September 
11, 2003, the veteran's disability is rated as 50 percent 
disabling.  As of September 11, 2003, the veteran's 
disability is rated as 100 percent disabling under the same 
diagnostic code. Id.  The veteran seeks a higher rating prior 
to September 11, 2003.  

During the course of the appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  

Therefore, in this case, from March 29, 1991 to November 7, 
1996, the Board may apply only the previous version of the 
rating criteria.  As of November 7, 1996, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

The Board notes that in its March 2000 SSOC, the RO addressed 
both the old and new versions of the regulations.  Copies of 
both sets of regulations were sent to the veteran as part of 
this SSOC.  Therefore, the Board may also consider each 
version without determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).    

Under the previous version of the rating schedule, a 50 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is in order when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9410 (in 
effect prior to November 7, 1996).

Under the previous version of the rating criteria, inability 
to obtain or retain employment is sufficient to warrant a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the new regulations, a higher 70 percent rating under 
the general rating formula for mental disorders is in order 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9410 (2006).

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Richard, 9 Vet. App. at 
267 (citing DSM-IV at 32).

The Board grants the appeal in part and denies the appeal in 
part.  As of January 2000, there is evidence consistent with 
a higher 70 percent rating under the previous rating 
criteria.  Specifically, a January 2000 VA psychiatric 
examiner found that the veteran exhibited chronic depression 
due to her chronic pain and impairment in her physical 
condition (her back).  She constantly experiences sadness, 
hopelessness, depressed mood, nervousness, excessive worry, 
and jitteriness.  She is socially isolated and avoids 
friends.  Most significantly, the examiner indicated that the 
symptoms are severe during times of exacerbation, with 
difficulty in social and occupational function.  Her GAF 
score at the time was 50, indicative of serious impairment.  
Her work history is sporadic after January 2000, as the 
veteran has severe difficulty retaining employment for an 
extended period of time.  The January 2000 VA examination and 
employment records provide strong evidence in support of a 70 
percent rating.  

Consequently, as of January 24, 2000, the evidence 
demonstrates that the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. § 
4.132, Diagnostic Code 9410 (in effect prior to November 7, 
1996).  Accordingly, resolving any doubt in the veteran's 
favor, under the previous regulations, the evidence of record 
warrants a higher 70 percent rating effective January 24, 
2000 to September 11, 2003.  38 C.F.R. § 4.3.  

However, the evidence of record does not warrant a disability 
rating greater than 70 percent from January 24, 2000 to 
September 11, 2003, under either the previous or amended 
regulations.  38 C.F.R. § 4.7.  In this regard, under the 
previous regulations, as of January 24, 2000, the evidence 
does not show totally incapacitating symptoms bordering on 
gross repudiation of reality or the inability to retain or 
obtain employment.  Although the veteran stated to the 
January 2000 examiner that she was not working at the time of 
the examination and had not worked since 1992, the evidence 
in the claims folder suggests otherwise. 

Specifically, various correspondence from employers and 
financial information submitted by the veteran herself 
indicated that the veteran worked as a registered nurse at 
Northeast Alabama Regional Medical Center from December 19, 
1999 to March 26, 2000 (at the time of the VA examination), 
at Riverview Medical Center in October 2000, and at Gambro 
Healthcare from May 16, 2001 to December 7, 2001.  Through 
the VA's Chapter 30 Vocational Rehabilitation program, the 
veteran was able to obtain her Bachelors in Nursing from 1995 
to 1999, and her Masters in Counseling from 2001 to 2003.  

In a November 2003 statement, the veteran admitted to 
falsifying elements of her resume.  Overall, the veteran's 
sometimes inconsistent statements regarding her work history 
undermine her credibility and her claim.  
                      
Further, under the amended regulations, from January 24, 2000 
to September 11, 2003, a rating beyond 70 percent is not 
warranted.  That is, the extremely thorough and detailed 
report of the January 2000 VA psychiatric examiner reveals no 
gross impairment in thought processes or communication 
(speech was in a low tone, communication was informative, 
thinking was goal-oriented); no persistent delusions or 
hallucinations; no grossly inappropriate behavior (although 
veteran was nervous and avoided direct eye contact); no 
persistent danger of hurting self or others (some suicide 
ideation but with no explicit plan); no intermittent 
inability to perform activities of daily living (veteran is 
able to set priorities and hygiene was fair although she was 
casually dressed); no disorientation to time or place; and no 
memory loss for names of close relatives, own occupation, or 
own name.  Overall, the January 2000 VA examination provides 
evidence against total occupational and social impairment 
required for a 100 percent rating.  In addition, as noted 
above, employer letters dated in November 2003 reveal that 
she worked sporadically as a registered nurse from 1999 to 
2003, providing evidence against a 100 percent rating under 
the amended regulations.       

The Board now turns to issue of a higher rating beyond 50 
percent prior to January 24, 2000.  However, no higher 
evaluation for this time period is warranted under either the 
previous or amended regulations.  That is, under the previous 
regulations, the veteran's social and occupational impairment 
due exclusively to her psychiatric disability is not severe 
during this time period.  Under the amended regulations, 
although VA records show chronic depression, a sporadic 
employment history, and difficulty in maintaining personal 
relationships (veteran divorced twice with few friends), the 
evidence does not disclose suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene.  See VA 
psychiatric examinations dated in March 1995.

Most importantly, a review of the evidence in the claims 
folder from March 29, 1991 to January 24, 2000 reveals that a 
primary source of the veteran's complaints regarding 
difficulty in obtaining employment during that time period is 
the veteran's service-connected back condition, rated at 40 
percent.  In this regard, during service, the veteran was 
trained as a cook.  After discharge from service in March 
1991, the veteran experienced constant pain and discomfort 
due to her back disability that prevented heavy lifting and 
caused significant functional loss.  She was no longer able 
to work as a cook.  Her lack of a college education at that 
time also impaired her work opportunities.    

Specifically, a February 1992 VA joint examiner noted the 
veteran's difficulty finding work due to her back condition.  
The veteran also noted on her February 1995 TDIU claim that 
she could not find work due to her back pain which prevented 
heavy lifting and prolonged sitting or walking.  Private 
Anniston Orthopedic records from 1992 to 1995 document the 
veteran's treatment for her back condition and recommend a 
job involving light duty.  A May 2004 Vocational 
Rehabilitation counseling report records that her both her 
back and psychiatric disabilities caused her employment 
handicap in the 1990s.  Finally, a December 1997 VA spine 
examiner stated that her functional loss due to her back 
disability was "moderately severe" and "probably would 
keep her from having any employment in a civil occupation."  

Overall, VA and private records from March 29, 1991 to 
January 24, 2000 demonstrate that her back condition 
significantly impaired her employment.  Her occupational and 
social impairment due to her psychiatric symptoms, although 
significant, are more than adequately reflected in the 50 
percent rating assigned from March 29, 1991 to January 24, 
2000.  

In summary, prior to January 24, 2000, the Board concludes 
that the evidence does not support an evaluation beyond 50 
percent, under either the prior or amended regulations.  
38 C.F.R. § 4.3.  As of January 24, 2000 through September 
11, 2003, the Board finds that the preponderance of the 
evidence supports a disability rating of 70 percent, but no 
higher.  

In addition, there is no indication in the record that the 
average industrial impairment from her depression would be in 
excess of that contemplated by the 50 and 70 percent ratings 
currently assigned prior September 11, 2003.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.  38 C.F.R. § 
3.321(b)(1).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letter dated in August 2003, the RO 
advised the veteran of the evidence needed to substantiate 
her increased rating for depression claim and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  The Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The August 2003 VCAA letter did not specifically ask the 
veteran to provide any evidence in her possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  In any event, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the personal statements, lay statements, and 
employment information she submitted and the private records 
she authorized VA to obtain on her behalf.  Also, the August 
2003 VCAA letter, rating decisions, SOC, and SSOCs all 
advised the veteran of what missing evidence was necessary to 
establish an increased rating for her depression.  Finally, 
the August 2003 VCAA letter advised the veteran that the VA 
required "additional information and evidence."  Therefore, 
any failure to make the specific request is non-prejudicial, 
harmless error.  Bernard, 4 Vet. App. at 392-94.  
 
The Board observes that the initial adverse determination on 
appeal was issued in January 1997, prior to the enactment of 
the VCAA, such that providing VCAA notice prior to the 
decision was impossible.  Pelegrini, 18 Vet. App. at 120.  In 
any event, as stated above, the Board finds that the veteran 
has received all required VCAA notice, as well as all 
required assistance, as discussed below, such that there is 
no prejudice to the veteran.  Bernard, 4 Vet. App. at 392-94.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements).  38 C.F.R. § 20.1102 (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).  

Moreover, the Board emphasizes that neither the veteran nor 
her representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of the notice is harmless 
error.

In addition, the Federal Circuit recently held that SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  In 
this respect, the RO issued the August 2003 VCAA letter prior 
to the October 2003 and March 2004 SSOCs.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication such as an SOC or SSOC "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).   

Since the claim for an increase prior to January 24, 2000 is 
denied by the Board, there is no potential effective date 
issue that would warrant providing additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With regard 
to the partial grant of a 70 percent rating as of January 24, 
2000, the RO will provide the veteran appropriate notice 
pursuant to Dingess when it implements the Board's decision 
in this case.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, 
relevant Chapter 31 Vocational Rehabilitation records, 
several VA examinations, and private medical records as 
identified and authorized by the veteran.   The veteran also 
provided authorization to release records from a private 
mental health provider dated from 1991 to 1993.  However, the 
provider responded in October 2002 that these records had 
been destroyed.  It is common practice for hospitals and 
physicians to retain medical records for as long as required 
by law and then to destroy them.  In this case, the Board is 
satisfied the RO has made reasonable efforts to obtain these 
private records.  38 C.F.R. § 3.159(c).

The Board is also satisfied as to compliance with its 
instructions from the September 1999 and December 2001 
remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Neither the veteran nor her representative has stated that 
any additional evidence remains outstanding.  As such, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Prior to January 24, 2000, an initial disability rating 
greater than 50 percent for depression is denied. 

As of January 24, 2000, an initial disability rating of 70 
percent for depressive disorder is granted.    






REMAND

Before addressing the merits of the issues of a higher rating 
for a back disability, entitlement to Chapter 35 Dependents' 
benefits, and entitlement to TDIU, the Board finds that 
additional development is required.

First, the VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 C.F.R. 
§ 3.159(b)(1).  The notice should indicate what information 
or evidence should be provided by the claimant and what 
information or evidence VA will attempt to obtain on the 
claimant's behalf.  The notice should also ask the appellant 
to provide any evidence in her possession that pertains to 
the claim. Id.  The VCAA notice should also be compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this 
regard, the claims folder is negative for any VCAA letter 
that pertains specifically to a higher rating for a back 
disability or entitlement to Chapter 35 benefits.  

Second, with regard to the claims for a higher rating for a 
back disability and entitlement to Chapter 35 Dependents' 
benefits, review of the claims folder reveals that the RO 
denied these claims in a November 2004 rating decision.  The 
veteran submitted a notice of disagreement in December 2004.  
However, the claims file does not reflect that a SOC has been 
promulgated as to these claims.  Where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  Accordingly, these matters are 
remanded to the RO.

Third, a TDIU claim (or 100% percent evaluation) prior to 
September 11, 2003, is considered inextricably intertwined 
with any increased evaluation claims that are also in 
appellate status.  As such, since the increased rating for a 
low back claim is being remanded for issuance of an SOC, the 
TDIU claim must be held in abeyance.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In other words, the RO 
must adjudicate the issue of an increased rating for a back 
disability before appellate consideration of the TDIU issue 
can precede.  

Accordingly, the case is REMANDED for the following action:

1.	With regard to the claims for an 
increased back disability and 
entitlement to Chapter 35 Dependents' 
benefits, the RO must notify the veteran 
and her representative of any 
information or lay or medical evidence 
not previously provided that is 
necessary to substantiate the claims and 
of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on her behalf.  The notice 
should also ask the veteran to provide 
any evidence in her possession that 
pertains to the claims.  The notice must 
comply with 38 C.F.R. § 3.159(b)(1) and 
also the recent United States Court of 
Appeals for Veterans Claims (Court) 
decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.	With respect to the claims for a higher 
rating for a back disability and 
entitlement to Chapter 35 Dependents' 
benefits, the RO should furnish the 
veteran a SOC on these issues. The RO 
should allow the veteran the appropriate 
period of time in which to perfect the 
appeal of these issue and proceed 
accordingly if the veteran does in fact 
appeal. 

3.	The RO should then readjudicate the TDIU 
claim prior to September 11, 2003, 
considering any evidence secured since 
the last SSOC dated March 2004.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and her 
representative another SSOC and afford 
the applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


